August 1, 1921. The opinion of the Court was delivered by
This is an appeal from an order on nonsuit, in favor of the defendant, Harry F. Hann, after the case against the defendant, Grant Collins, was withdrawn from the jury, without prejudice.
In order to understand the questions involved, it will be necessary for the complaint (except the formal parts *Page 117 
thereof), the reasons assigned by his Honor, the presiding Judge, in granting the nonsuit, and the exceptions, to be reported.
There was testimony to the effect that E.C. Ward was in charge of the dredge, as the representative of the owner, Harry F. Hann, at the time of the injury, that some of the machinery which was used was old and defective and that the place where E.C. Ward, as the representative of the master, directed the deceased to do the work assigned to him was unsafe. His Honor, the presiding Judge, was, therefore, in error in granting the nonsuit.
Reversed and remanded for new trial.
MR. JUSTICES WATTS and FRASER concur.